Order entered September 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00627-CR

                              DEON REESE EVANS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1228191-U

                                           ORDER
       The Court has before it appellee The State of Texas’s September 12, 2014 second motion

for extension of time to file its brief. We GRANT the motion and DIRECT the Clerk to file the

brief appellee contemporaneously tendered with its motion as of the date of this order.


                                                      /s/   ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE